             Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 1 of 51



                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

                                                                     )
    In re:                                                           )    Chapter 11
                                                                     )
                                                                     )    Case No. 19-3 3 3 95 (MI)
    LEGACY RESERVES INC., et al., 1
                                                                     )
                                                                          (Jointly Administered)
                                                                     )
                                                                     )
                          Debtors.                                        Ref Dkt. Nos. 494 and 498
                                                                     )
                                                                     )    Hearing Date: November 6, 2019 at 10:00 a.m. (CT)
                                                                     )    Objection Deadline: October 28, 2019 at 4:00 p.m. (CT)


          OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS TO CONFIRMATION OF JOINT CHAPTER 11 PLAN OF
    REORGANIZATION OF LEGACY RESERVES INC. AND ITS DEBTOR AFFILIATES




1            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable,
             are:   Legacy Reserves Inc. (9553 ); Legacy Reserves GP, LLC (1065); Legacy Reserves LP (1069); Legacy Reserves Finance
             Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves Operating LP (7259); Legacy Reserves Energy Services
             LLC (123 3 ); Legacy Reserves O perating GP LLC (7209); Dew Gathering LLC (44 82); Pinnacle Gas Treating LLC (3 711); Legacy
             Reserves Marketing LLC (7593 ). The location of the Debtors’ service address is: 3 03 W . W all St., Suite 1800, Midland, TX 79701.
          Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 2 of 51



                                                   TABLE OF CONTENTS

                                                                                                                                       Page

PRELIMINARY STATEMENT .....................................................................................................1

FACTUAL BACKGROUND ..........................................................................................................6

I.   GENERAL CASE BACKGROUND. .......................................................................................6

II. GSO AND THE GLOBAL RSA. ..............................................................................................6

III. THE PLAN. ...............................................................................................................................9

IV. THE SOLICITATION OF THE PLAN. ..................................................................................10

V. THE VALUATION OF THE REORGANIZED DEBTORS. .................................................13

     A. The Stifel/Platt Sparks Expert Valuation Reports. ............................................................15

     B. The TPH Expert Valuation Report. ...................................................................................18

     C. The Stifel/Platt Sparks Rebuttal Expert Valuation Reports. ..............................................19

     D. The Committee Identifies Unencumbered Assets Of Significant Value. ..........................24

OBJECTION ..................................................................................................................................26

I.   THE PLAN CANNOT BE CONFIRMED BECAUSE THE DEBTORS HAVE
     FAILED TO MEET THE REQUIREMENTS OF BANKRUPTCY CODE
     SECTION 1129(A). .................................................................................................................26

     A. The Debtors Cannot Satisfy Bankruptcy Code Section 1129(a)(1)
           Because The Plan Does Not Treat Class 5 Notes Claim Holders Equally. .......................26

     B. The Debtors Cannot Satisfy Bankruptcy Code Section 1129(a)(2)
           Because The Debtors Failed To Properly Solicit Class 5 Notes Claims. ..........................30

     C. The Debtors Cannot Satisfy Bankruptcy Code Section 1129(a)(3)
           Because The Plan Has Not Been Proposed In Good Faith. ...............................................33

     D. The Debtors Cannot Satisfy Bankruptcy Code Section 1129(a)(7)
           Because Class 5 Notes Claim Holders Will Receive Less Than They Would
           Under A Chapter 7 Liquidation. ........................................................................................35

     E. The Debtors Cannot Satisfy Bankruptcy Code Section 1129(a)(11)
           Because The Plan Is Not Feasible. .....................................................................................37




                                                                       i
          Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 3 of 51



II. THE PLAN CANNOT BE CONFIRMED BECAUSE IT IS NOT
     FAIR AND EQUITABLE TO HOLDERS OF CLASS 5 NOTES CLAIMS. ........................40

     A. The Stifel Report Establishes That The Plan Is Not “Fair And Equitable”
          Because It Provides Value To Holders Of Class 4 Term Loan Claims In Excess of
          The Value Of Their Claims................................................................................................40

     B. The Plan Improperly Allocates Value Of Unencumbered Assets To Secured
          Creditors. ............................................................................................................................42

III. THE SETTLEMENTS ENCOMPASSED IN THE PLAN DO NOT
     SATISFY THE ELEMENTS OF RULE 9019 OF THE FEDERAL
     RULES OF BANKRUPTCY PROCEDURE ..........................................................................44

CONCLUSION ..............................................................................................................................47

CERTIFICATE OF SERVICE ......................................................................................................48




                                                                        ii
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 4 of 51



       The Official Committee of Unsecured Creditors (the “Committee”), duly appointed in the


Chapter 11 cases of Legacy Reserves Inc. and its affiliated debtors and debtors-in-possession


(collectively, the “Debtors”), submits this objection (the “Objection”) to confirmation of the Joint


Chapter 11 Plan OfReorganization For Legacy Reserves Inc. And Its Debtor Af
                                                                          filiates [Docket


No. 498] (the “Plan”). 2 In support of this Objection, the Committee respectfully states as follows:


                                           PRELIMINARY STATEMENT

       1.         The Plan is a culmination of the Debtors’ efforts to ride roughshod over the


Committee’s goal to secure a fair recovery for all unsecured creditors, including non-institutional,


retail holders of the Debtors’ Senior Notes. At every turn in these cases, the Debtors, with the


assistance of the Plan Sponsor, GSO Capital Partners LP (“GSO”), have not so subtly sought to


disenfranchise holders of the Senior Notes and thwart the Committee’s efforts to maximize the


value of these estates and discover the true distributable value of the Debtors’ estates. These


machinations included: (i) engaging in a half-hearted and rushed sale process that was not geared


towards obtaining value maximizing going concern bids but was intended to be ‘evidence’ of a


lack of market interest for the Debtors’ present purposes; (ii) buying the cooperation of an ad hoc


group of holders of the Senior Notes (the “ Ad Hoc Group ”) through lucrative rights offering


benefits; (iii) dissuading the Office of the United States Trustee from forming the Committee; (iv)


manufacturing postpetition borrowing needs well in excess of what has been proven necessary to


justify an outsized rollup on the prepetition RBL and an accelerated case timetable; (v) covering


all of the expenses of the Committee’s adversaries in these cases as they oppose the Committee’s


efforts at every opportunity; (vi) attem pting to disenfranchise retail holders of Class 5 Notes




2      Capitalized terms used in this Objection but not otherwise defined shall have the meaning ascribed to them in the Plan and the Disclosure
       Statem ent for the Joint Chapter 11 Plan ofReorganization f   or Legacy Reserves Inc. and Its Debtor Af   filiates [Docket No. 499] (the
       “Disclosure Statement”).
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 5 of 51



Claims of their right to vote on the Plan by failing to adhere to the Court approved Solicitation


Procedures; (vii) disregarding the value unencumbered assets might provide to Class 5 Notes


Claims; and (viii) when all else fails, concocting an artificially low valuation that is based on


projections belied by the Debtors’ operating history and industry norms to justify confirmation of


the Plan. The result is a Plan that was not proposed in good faith and instead suppresses value in


favor of select constituencies.


       2.         Importantly, these value destructive actions are not solely of the Debtors’ doing.


For years, the Debtors’ board of directors has had close ties with GSO − a holder of the Debtors’

Term Loan and Senior Notes. Among other affiliations and business arrangements, the Debtors’


current CEO, James Daniel Westcott, is a former principal of GSO, and the current President of


GSO was a board member of the Debtors until late last year. When the Debtors failed to address


their looming RBL maturity, GSO and the RBL lenders were placed in a position to exert


significant leverage over the Debtors to reach their ideal economic outcome.


       3.         Meanwhile, the Ad Hoc Group – though capably represented – could do nothing


but capitulate to GSO’s proposed terms once GSO managed to run out the clock and reached its


own deal with the RB L lenders. GSO had made it clear to the Ad Hoc Group that it was not


providing value to them just to make peace. GSO wanted class acceptance and incentivized the


Ad Hoc Group’s advisors to secure such acceptance. 3 The Ad Hoc Group represented that it,


together with GSO’s holdings, could control the noteholder class under a reorganization plan. So,


although the Ad Hoc Group did little to benefit noteholders at large, it did manage to secure itself


better treatment under the Plan’s proposed rights offering. In a bit of irony, the Ad Hoc Group did



3      The Ad Hoc Group retained Houlihan Lokey Capital, Inc. (“ Houlihan”) as its financial advisor and investment banker pursuant to an
       engagement letter dated April 1, 2019 (the “ HL Engagement Letter”). By the terms of the HL Engagement Letter, the Debtors are to
       pay Houlihan a $2 million “Deferred Fee” upon consummation of a chapter 11 plan only “to the extent that such Chapter 11 plan is
       accepted by at least two-thirds of the Noteholders in amount and more than one half in number including Notes held by GSO.” HL
       Engagem ent Letter, at 2.



                                                                 2
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 6 of 51



not control Class 5 Notes Claims as the class voted to reject the Plan, and GSO is still giving up


significant value to the Ad Hoc Group.


       4.      Upon execution of the Global RSA, the Debtors needed a valuation that would


retroactively fit their scheme.    Soon, the Debtors’ financial advisors produced an enterprise


valuation which, due to its artificially low value with a midpoint of $825 million, bizarrely suggests


that GSO and the A d H oc Group are investing at a prem ium to reorganized equity value, an


outcome inconsistent with distressed investing.       Moreover, the Debtors’ liquidation analysis


suggests that the new exit loan facility is underwater o n day o ne, another jarring economic


barometer.


       5.      To keep m anagement on-m essage, the Debtors propose providing them with a


management incentive plan (MIP) which, astonishingly, will deliver the management team more


value than what the Senior Note holders are receiving on account of their claims. At the hearing


on the Debtors’ Disclosure Statement, Westcott readily acknowledged that he was incentivized to


pursue GSO’s plan due to the MIP.


       6.      The Committee, whose constituency includes almost $200 million of mostly retail


“mom and pop” bondholders, was left with the task of retaining its own investment bankers and


financial advisors to determine whether the economic anomalies suggested by the Debtors’


valuation were in fact warning signals that the valuation was unreliably conservative. Perhaps not


surprisingly, as the Committee’s experts will attest at trial, the total enterprise value, even in this


temporarily depressed market, is more than $300 million greater that what is proselytized by the


Debtors. Of course, once that fact is accepted, the investment decisions of GSO and the Ad Hoc


Group make complete sense and perfectly clear that the Debtors’ plan cannot “cram down” the


dissenting Class 5 Notes Claims. The Committee’s valuation demonstrates that GSO, on account




                                                  3
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 7 of 51



of its Term Loan Claims, is receiving in excess of 100% of the value on account of such claims.


Accordingly, the Debtors cannot satisfy the fair and equitable test as required by Bankruptcy Code


section 1129(b) under these circumstances.


       7.      The Committee’s advisors also issued a report in rebuttal to the Debtors advisors’


valuation. From this report, it is evident that myriad deficiencies render the Debtors’ valuation


unreliable, including: (i) incongruity between the valuation analysis and standard industry practice;


(b) utilization of draconian methodologies resulting in off-market valuations; and (c) irreconcilable


values. In all, the Committee’s rebuttal report observes that by incorrectly deriving EB ITDAX,


the Debtors’ advisors are “suppressing ~$230-340mm of value.”


       8.      On the Petition Date, the Debtors sought to fast track these cases and confirm their


improper Plan with as little opposition as possible. Despite evidence that DIP financing was


unnecessary, the Debtors presented a “parade of horribles” that would result if they failed to secure


such post-petition financing. The result is a DIP facility with milestones that have unnecessarily


fast-tracked these cases.


       9.      Moreover, the Debtors sought to prevent the formation of an official committee in


these cases in the first instance. Through the Debtors’ first day relief, the Debtors proposed to pay


tens of millions of dollars to supposed critical vendors when, in reality, the Debtors paid nearly


every trade creditor. Fortunately, this charade was unsuccessful and the Office of the United State


Trustee ultimately appointed the Committee.


       10.     Following the Petition Date, the Committee also undertook an effort to validate the


Debtors’ stipulations from the Final DIP Order and asserted affirmative claims against the lenders.


The Committee identified a significant number of parcels that are unencumbered. A report issued


by the Debtors’ advisors ascribes a value of these properties of between




                                                 4
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 8 of 51



          liquidation value. This significant unencumbered value renders the Plan unconfirmable

because, as discussed herein, the Debtors cannot satisfy the “best interests test” or the “fair and


equitable test” incorporated into Bankruptcy Code section 1129.              It also raises significant


disclosure (or lack of disclosure) issues.


       11.     Finally, it is clear that the Plan is not the product of good faith on the part of the


Debtors. Throughout this process, the Debtors have shown that their interests lie in appeasing


GSO and confirming a plan that misstates value at GSO’s behest. The Debtors’ board of directors’


connectivity to GSO has proved to be an impairment on the Debtors’ ability to propose a plan in


good faith. The Debtors’ management instead has their eyes set on the MIP and GSO’s abilities


to appoint the majority of the new board of the reorganized Debtors. The Debtors have gone to


great lengths to achieve the Court’s sanction of this scheme, even including the disenfranchisement


of Senior Note holders’ right to vote on the Plan by soliciting votes in a manner out of compliance


with this Court’s order. And even though this last-ditch effort failed and Class 5 Notes Claims


voted down the patently unfair plan, the “effort” is emblematic of the bad faith behavior that has


permeated this case from before its inception.


       12.     The Debtors’ offensive attempt to buttress the Plan’s bona f
                                                                          ides by suggesting that


the Committee has produced no alternative plan or party willing to purchase the Debtors is further


evidence of bad faith. It is not the Committee’s duty to identify a superior alternative plan; the


burden of proof for confirmation of the Plan remains on the Debtors. It is the Committee’s job to


ensure that any plan is premised on a reliable and accurate valuation, that the Debtors are not


siphoning off unencumbered assets for the benefit of their secured creditors, and that the plan is


proposed in good faith rather than in an effort to appease a future owner.     The Debtors have failed


to make these showings.




                                                  5
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 9 of 51



       13.    Accordingly, for these reasons and those contained herein, the Committee submits


that the Court should deny confirmation of the Plan.


                                  FACTUAL BACKGROUND

I.     General Case Background.

       14.    On June 18, 2019 (the “Petition Date”), each of the Debtors filed voluntary


petitions under Chapter 11 of the B ankruptcy Code. Since the Petition Date, the Debtors have


continued to operate and manage their businesses as debtors-in-possession pursuant to Bankruptcy


Code sections 1107(a) and 1108.


       15.    On July 3, 2019, the Office of the United States Trustee appointed the Committee.


See Notice of Appointm ent of Com m ittee of Unsecured Creditors [Docket No. 179].          The


Committee’s membership presently consists of: (i) Wilmington Trust, National Association, in its


capacity as indenture trustee for the Senior Notes; (ii) Dalton Investments, LLC; (iii) John M.


Dinkel; and (iv) Nicholas Mumford.


       16.    On A ugust 2, 2019, the Debtors filed the Plan and Disclosure Statem ent. The


Debtors subsequently filed revised versions of the Plan and Disclosure Statement on August 18,


2019 [Docket Nos. 372, 373], September 9, 2019 [Docket Nos. 453, 454], and September 13, 2019


[Docket Nos. 488, 489].


       17.    On September 16, 2019, the Court approved the Disclosure Statement and


Solicitation Procedures (the “Solicitation Procedures Order”) [Docket No. 494].


II.    GSO And The Global RSA.

       18.    GSO − the Plan sponsor with holdings in the Debtors’ Term Loan and Senior Notes

− has historically enjoyed a close relationship with the Debtors’ management team. The Debtors’

current CEO, James Daniel W estcott, is a former principal of GSO. See Declaration ofJam es




                                                6
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 10 of 51



Daniel Westcott in Support ofthe Debtors’ Chapter 11 Petitions and First Day Pleadings [Docket


No. 2] (the “ Westcott Decl.”) ¶ 1. W hile W estcott states that that he did not participate in the


many executive sessions over the weeks leading up to the approval of the Global RSA (defined


below), 4 Westcott maintains a small financial interest in GSO funds and has maintained a


relationship with the principal parties at GSO working on these Chapter 11 Cases. See Tr. of Hrg.


Held 8/4/2019 at 104:16-20.


       19.       The Debtors’ board connectivity to GSO is not limited to Westcott. Dwight Scott,


the current President of GSO, was a board member of the Debtors until late last year. Further,


when Dwight Scott resigned from the Legacy board in October 2018, the Debtors appointed Doug


York to fill his place. 5 York, in turn, is a Co-Founder and Managing Director of Sequel Energy


Group LLC, an oil and gas company formed in November 2016 by York and GSO. York and GSO


would go on to form Sequel Energy Group II LLC in February 2019. 6


       20.       In April 2019, in the midst of a hurried sale process that ultimately failed to yield


any meaningful bids for the Debtors’ assets, the Debtors began negotiating with GSO and other


parties to secure a restructuring support agreement.                       See Westcott Decl. ¶¶ 45-48. On June 10,


2019, unable to reach consensus with an ad hoc group of holders of the Senior Notes (the “Ad Hoc


Group”), the Debtors and GSO entered into a restructuring support agreement (the “Initial RSA”)

with over 75% in amount of the RBL Lenders and 100% of the Second Lien Lenders. See id. at ¶


49. The Initial RSA offered, among other things, a draconian treatment to holders of the Senior




4      See Supplem ental Declaration OfJam es Daniel Westcott In Support OfDebtors’ (I) Backstop Prof
                                                                                                    essional Fee Motion And (II) Exit
       Facility Fee Motion [Docket No. 309], ¶ 7.


5      See Legacy Reserves Inc. Announces Board Resignation and Appointment, (2018), http://www.prnewswire.com/news-releases/legacy-
       reserves-inc-announces-board-resignation-and-appointment-300727175.html.


6      See GSO Capital Partners Announces the Expansion of its Partnership with Sequel Energy Group to Pursue Drilling Joint Ventures and
       Non-Operated Oil & Gas Transactions, (2019), https://www.marketwatch.com/press-release/gso-capital-partners-announces-the-
       expansion-of-its-partnership-with-sequel-energy-group-to-pursue-drilling-joint-ventures-and-non-operated-oil-gas-transactions-2019-
       02-28.



                                                                  7
          Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 11 of 51



Notes by way of a $100.0 million rights offering conditioned on their class acceptance of the plan.


See id.


          21.   With GSO holding all of the leverage and a looming expiration of the forbearance


period with the RBL Lenders approaching on June 18, 2019, the Ad Hoc Group came back to the


negotiating table. On June 13, 2019, the Ad Hoc Group capitulated, and the parties entered into


the Restructuring Support Agreement (the “ Global RSA ”) by and among the Debtors, GSO (as


holders of the prepetition term loan), certain holders of the prepetition RB L loans, and certain


holders of the unsecured Senior Notes (including the Ad Hoc Group and GSO). See Westcott


Decl., ¶ 3, 50; Global RSA § 4.02(b)(ii), attached as Ex. B to Westcott Decl.


          22.   Pursuant to the Global RSA and the Plan contemplated thereunder, GSO, as Plan


Sponsor, is slated to receive approximately 87% of the reorganized Debtors’ common equity and


control over the Debtors’ board of directors.    See Global RSA , A nnex I (Equity O w nership


Percentages).


          23.   The Global RSA contemplates the allowance of GSO’s prepetition Term Loan


Claims in an aggregate amount of approximately $365 million, and an allocation of approximately


51.4 % of the reorganized Debtors’ com m on equity on behalf of such prepetition Term Loan


Claims. See id. ; Global RSA, Restructuring Term Sheet.


          24.   The balance of GSO’s equity allocation is derived from allocations under a


proposed $189.8 million equity commitment, its share in a $66.5 million rights offering and related


backstop fees, and in respect of GSO’s holdings of the Senior Notes (GSO holds approximately


25% of the face am ount of the Senior Notes). See Global RSA, Annex I (Equity Ownership


Percentages). Members of the Ad Hoc Group are backstopping a portion of the rights offering.




                                                8
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 12 of 51



       25.       The RSA further contemplates a Management Incentive Plan (the “MIP”), pursuant


to which current management is allocated at least 5% of the reorganized Debtors’ common equity


upon consum m ation of the Global RSA plan, and the opportunity to obtain up to 10% in the


aggregate of the reorganized Debtors’ common equity, with the ultimate allocation among


management team members to be determined by GSO-selected board members at a later date. See


Global RSA, MIP Term Sheet. The MIP and its expected returns served as an important incentive


for GSO to enter into the Global RSA. See Tr. Hrg. Held 9/10/2019 at 116:1-8.


       26.       Further, the Global RSA plan provides that the reorganized Debtors will enter into


go-forward employment contracts with its current management team, including Westcott, on


economic terms consistent with their current employment arrangements.


       27.       Participating Senior Note holders are offered the opportunity to purchase a small


slice of the reorganized Debtors’ common equity under a proposed Rights Offering, with


nonparticipating Senior Note holders allocated a meager 2.5% of the reorganized Debtors’


common equity under the Global RSA plan on account of their Senior Notes holdings. See Global


RSA, Annex I (Equity Ownership Percentages). Notably, the equity allocation to the Senior


Noteholders is less than the 5% MIP allocation to the Debtors’ three-person management team,


and such MIP allocation dilutes the Senior Noteholders’ recovery.


III.   The Plan.

       28.       In accordance with the Global RSA, the Plan provides, among other things, for the


following:


             •   Conversion of all Term Loan Claims into equity in the Reorganized Debtors (the
                 Term Loan New Common Stock Shares). Under this debt-for-equity exchange, the
                 lenders under the Term Loan Credit Agreem ent will allocate a portion of their
                 recovery to Holders of Allowed General Unsecured Claims and Holders of Allowed
                 Senior Notes. Senior Notes in the amount of $464.6 million (all Senior Notes held
                 by Holders other than Legacy Reserves LP) will be exchanged for the Notes Claims



                                                  9
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 13 of 51



                 Shares allocated under the Plan, and all Senior Notes held by Legacy Reserves LP
                 will be cancelled pursuant to the Plan and Legacy Reserves LP will not receive an
                 allocation of Notes Claim Shares;

             •   A senior secured first lien reserve-based revolving credit facility in a maximum
                 amount of $500 million;

             •   A Plan Sponsor Backstop Commitment, pursuant to which the Plan Sponsor
                 Backstop Parties have committed to invest $189.8 million through the purchase of
                 the Plan Sponsor Backstop Commitment Shares;

             •   A Rights Offering consisting of $66.5 million of Rights Offering Shares offered to
                 Qualified Noteholders (i. e. , Accredited Investors), backstopped by the Noteholder
                 Backstop Parties who will receive a Noteholder Backstop Commitment Fee;

             •   Full and final satisfaction of the RBL Claims in exchange for distributions under
                 the RBL Exit Facility or New Term Loan Facility;

             •   Final satisfaction of the Term Loan Claims in exchange for the Term Loan New
                 Common Stock Shares, representing a 53.9%-83.4% recovery under current Plan
                 value;

             •   F inal satisfaction of the Senior Notes Claim s in exchange for the Notes Claim
                 Shares, plus Subscription Rights and related Participation Premiums to Qualified
                 Noteholders, representing a 3.1%-4.8% recovery under current Plan value, or 2.0%-
                 3.0% without taking into account the Participation Premium Shares;

             •   F ull and final satisfaction of General Unsecured Claims in exchange for a cash
                 payment or reinstatement;

             •   Implementation of the MIP; and

             •   Appointment of a board of directors of the reorganized debtors consisting of
                 Westcott, five GSO-appointed directors, and Kyle M. Hammond.

See Plan at 2-10; Stockholders Agreement of Legacy Reserves Inc., attached as Exhibit 1 to the


Second Plan Supplem ent [Docket No. 654].


IV.    The Solicitation Of The Plan.

       29.       The Solicitation Procedures Order approved, among other things, the form of, and


distribution of, Solicitation Packages to parties entitled to vote on the Plan. In accordance with




                                                  10
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 14 of 51



Bankruptcy Rule 3017, 7 the Solicitation Procedures Order approved the Debtors’ proposed


methods under the Solicitation and Voting Procedures for soliciting the votes of Beneficial Holders


through their Nominees. See Solicitation Procedures Order ¶ 8.


       30.        The Solicitation Procedures Order and the Solicitation and Voting Procedures


required the Solicitation Packages to include “detailed voting instructions and a pre-addressed,


postage pre-paid return envelope.” See Solicitation Procedures Order ¶ 6; Solicitation and Voting


Procedures at 2. F urther, the Disclosure Statem ent, at section III.C, in describing the voting


procedures, stated that Solicitation Packages would include “a Ballot or Ballots (and return


envelopes(s)) that you may use in voting to accept or to reject the Plan.” See Disclosure Statement


at 11. The Debtors also included a cover letter with the Solicitation Packages that stated that such


packages would include “a Ballot, together with detailed voting instructions and a pre-addressed,


postage pre-paid return envelope.” See Cover Letter (attached as Exhibit 5 to the Solicitation


Procedures Order), at 2.


       31.         For Beneficial Holders of Class 5 Notes Claims, the Debtors distributed the


Solicitation Packages through the reorganization support departments of the holders’ respective


Nominees, rather than through the Nominee’s proxy departments. See Debtors’ Objection To The


Em ergency Motion Of The Of
                          ficial Com m ittee Of Unsecured Creditors For Order (I) (A)


Com pelling Debto rs To Co m ply With Solicitatio n Procedures Order And (B) Extending Vo ting


Deadlin e With Respect To Debto rs’ Pro po sed Chapter 1 1 Plan An d/Or (II) Gran tin g Equitable


ReliefDeem ing Class 5 Notes Claim s To Reject The Plan [Docket No. 602], ¶ 15.




7      Bankruptcy Rule 3017(e) provides that “[a]t the [disclosure statement hearing], the court shall consider the procedures for transmitting
       the documents and information required by subdivision (d) of this rule to beneficial holders of stock, bonds, debentures, notes, and other
       securities, determine the adequacy of the procedures, and enter any orders the court deems appropriate. Fed. R. Bankr. P. 3017.




                                                                    11
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 15 of 51



       32.     Soon after commencement of the Debtors’ solicitation of votes on the Plan, the


Com m ittee realized that the Solicitation Packages served upon Class 5 Notes Claim s did not


contain, as required by the Solicitation Procedures Order, a return envelope or other directions on


how to relay completed ballots to the Nominee or Voting Agent. Moreover, as set forth on the


Certificate of Service filed by Kurtzman Carson Consultants LLC (“KCC ” or the “Voting Agent”)


on October 3 , 2019 [Docket No. 556] (the “ Solicitation Certificate of Service”), the Debtors


included the Subscription Form (as defined by the Certificate of Service) and Subscription


A greem ent (as defined by the Solicitation Certificate of Service) in the sam e m ailing as the


Solicitation Packages. The inclusion of these additional materials was in contravention of the


Solicitation Procedures Order.


       33.     The unauthorized exclusion of the return envelope left Beneficial Holders,


including all of the m em bers of the Com m ittee who are B eneficial Holders of Class 5 Notes


Claims, without clear means to transmit their completed Beneficial Holder Ballots for tabulation


by the Nominees.


       34.     Certain other creditors contacted the Committee’s counsel through email,


individual Committee members or the Committee through its Twitter account, @Legacy_OCC,


for assistance in voting. The Committee members and their professionals undertook the effort to


discern the voting process with respect to the Nominees of these Holders.


       35.     When the Committee raised these issues with the Debtors, the Debtors proposed to


resolve them by resoliciting through the Nominee’s proxy departments, but insisted on maintaining


the original Voting Deadline. This solution was no solution at all, as the Beneficial Holders would


not have received the new Solicitation Packages until just days prior to the Voting Deadline. The


Debtors’ proposal further required the Committee to waive any rights to object to confirmation of




                                                12
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 16 of 51



the Plan based on the im proper solicitation. The Com m ittee declined to accept the Debtors’


proposal.


       36.     On October 11, 2019, the Committee filed the Em ergency Motion OfThe Of
                                                                                     ficial


Com m ittee OfUnsecured Creditors For Order (I)(A) Com pelling Debtors To Com ply With


Solicitation Procedures Order And (B) Extending Voting Deadline With Respect To Debtors’


Proposed Chapter 11 Plan And/Or (II) Granting Equitable ReliefDeem ing Class 5 Notes Claim s


To Reject The Plan [Docket No. 592] (the “Emergency Resolicitation Motion”). The Emergency


Resolicitation Motion alleged that the Debtors, in violation of the Solicitation Procedures Order:


(i) failed to ensure that Beneficial Holders of Class 5 Notes Claims received a return envelope or


proper instructions on how to submit their Ballots; and (ii) included extraneous and unnecessary


materials − the Subscription Form and Subscription Agreement − in the Solicitation Packages,

which further confused the B eneficial Holders. The Com m ittee therefore requested that the


Debtors resolicit Beneficial Holders of Class 5 Notes Claims or that the Court deem Class 5 Notes


Claims to reject the Plan.


       37.     On October 15, 2019, the Court entered the Order On Em ergency Motion Filed By


The Of
     ficial Com m ittee OfUnsecured Creditors [Docket No. 606], stating that the Court will treat


the Emergency Resolicitation Motion as a confirmation objection to be heard at the Confirmation


Hearing.


V.     The Valuation Of The Reorganized Debtors.

       38.     Included in the Debtors’ Disclosure Statement is a valuation analysis (the


“Valuation Analysis”) prepared by Perella W einberg Partners LP (“ PWP”).          See Valuation


Analysis (attached as Exhibit F to Disclosure Statement). As set forth herein, the Committee


asserts the Valuation Analysis undervalues the Debtors’ total enterprise value by upwards of $350




                                               13
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 17 of 51



million. PWP arrived at an estimated range of the Enterprise Value of the Reorganized Debtors


of betw een $725 m illion and $925 m illion, w ith a m idpoint estim ate of approxim ately $825


million. Valuation Analysis, at 3 . At PW P’s m id-point enterprise valuation of $825 m illion,


holders of Class 5 Notes Claims are projected to recover 2.5% on account of such claims in the


form of New Common Stock (excluding any stock received on account of the Rights Offering).


Prior to the Petition Date, the Plan sponsors and the Ad Hoc Group were negotiating allocations


of the reorganized Debtors’ equity based upon significantly higher Plan valuations. Several of the


term sheets exchanged by the parties implied Plan total enterprise values in excess of $1 billion.


        39.       On September 5, 2019, the Committee objected to the Disclosure Statement


because, am ong other things, the V aluation Analysis is unreliable because the Plan Sponsor


Backstop Parties (including GSO) and the Noteholder Backstop Parties would be investing in the


reorganized Debtors at significant premiums to the proposed Plan value. 8 The Committee was


justified in its concerns.           As demonstrated in the chart below , based upon the Committee’s


valuation of the Debtors, the Plan Sponsor Backstop Parties and the Noteholder Backstop Parties


are actually investing in the reorganized Debtors at a significant discount − a result more in-tune

with the realities of distressed investing.




8       See Objection OfThe Of
                             ficial Com m ittee OfUnsecured Creditors To Debtors’ Motion For Entry OfAn Order (I) Approving The
        Adequacy OfThe Disclosure Statem ent, (II) Approving The Solicitation And Voting Procedures With Respect To Conf
                                                                                                                       irm ation OfThe
        Proposed Joint Chapter 11 Plan OfReorganization For Legacy Reserves Inc. And Its Debtor Af   filiates, (III) Approving The Form s Of
        Ballots And Notices In Connection Therewith, (IV) Approving The Rights Of
                                                                                fering Materials, (V) Scheduling Certain Dates With Respect
        Thereto, And (VI) Granting Related Reliefat ¶¶ 24-30 [Docket No. 419] (the “ Committee Disclosure Statement Objection”).



                                                                  14
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 18 of 51




    A. The Stifel/Platt Sparks Expert Valuation Reports.

       40.        On October 15, 2019, Stifel Nicolaus & Co., Inc. and Miller Buckfire & Co. LLC


(together, “Stifel”) issued the expert report of Christian Gibson and Jerome Grisko III 9 (the “Stifel


Report”) on behalf of the Committee, attached hereto as Exhibit A and FTI Platt Sparks (“Platt

Sparks”) issued the expert report of Carter Davis (the “ Platt Sparks Report”) on behalf of the

Committee, attached hereto as Exhibit B.




9      The Committee initially designated Mr. Gibson as one of the Committee’s testifying expert on issues relating to valuation. However,
       because of an unexpected health issue of a family member, Mr. Gibson’s mother, Mr. Gibson is no longer available to testify at the
       Confirmation Hearing. As a result, Mr. Grisko is now designated as an expert witness on behalf of the Committee on valuation issues.



                                                                  15
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 19 of 51



       41.          In conjunction with the development of the Stifel Report, Stifel reviewed the


Permian Basin type curves developed by the Debtors. 10 Soon after their review began, the Stifel


team noticed discrepancies between the Debtors type curves and the underlying data provided by


the Debtors in support of their type curves. In response, the Committee directed Platt Sparks to


perform a petroleum engineering analysis of the Debtors’ type curves for the Permian Basin and


to determ ine the appropriate type curves for this region. Platt Sparks, in turn, analyzed and


developed new type curves for 28 of the Debtors’ type curves. 11 Upon completing its work, Platt


Sparks concluded that “[m]any of [the Debtors’] type curves do not match the underlying well


data” and that Platt Sparks’ type curves “are a better fit of the underlying analog well data.” Platt


Sparks Report, at 5.


       42.          Stifel, relying in part on type-curve analysis of Platt Sparks, 12 arrived at a total


enterprise value (“ TEV”) o f the reorganized Debtors of between $1,050 million and $1,275


million, reflecting a mid-point valuation of approximately $1,160 million.


       43.          Stifel utilized three generally accepted valuation methodologies, applying a


different weighting to each, as summarized below:


                •   Sum-of-the-Parts Net Asset Value Analysis. Stifel calculated an implied
                    enterprise value range of $875 million to $975 million by independently estimating
                    and combining the following Debtor components: (i) proved developed reserves;
                    (ii) undeveloped reserves; (iii) workovers; (iv) Freestone Area Midstream System;
                    (v) hedges; and (vi) corporate G&A expense.

                    Stifel weighted this methodology at 3 0%, accounting for the fact that: (i) the
                    methodology calculates net asset value using the NYMEX strip prices at a single
                    point in time, which does not account for commodity price volatility; and (ii) three


10     Type curves are “forecasts of future oil, gas and water volumes that are expected to be produced from oil and gas wells.” Platt Sparks
       Report, at 6. For the Permian Basin, prior to the Petition Date, the Debtors “developed more than 50 type curves to estimate future
       expected production from more than 300 potential well locations in the Permian Basin of West Texas and Southeast New Mexico.” Id.
       at 13.
11     According to Platt Sparks, these 28 type curves “represent greater than 97% of the value of the Debtors’ Permian Basin undeveloped
       locations.” Platt Sparks Report, at 5.
12     In reliance on the expert analysis provided by Platt Sparks of the type curves utilized by the Debtors, Stifel has opined that TPH’s failure
       to remodel the Debtors’ type curves alone results in undervaluing the Debtors’ total enterprise value by approximately $65 million on a
       NAV basis. Stif
                     el Report, at 23.



                                                                     16
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 20 of 51



                 adjustments to assumptions within the Debtors’ Aries DB (as such term is defined
                 by the Stifel Report) can drive material changes in net asset value.

             •   Comparable Companies Analysis. Stifel calculated an implied enterprise value
                 range of $1,075 million to $1,3 50 million by analyzing reference peer groups to
                 capture the characteristics of the Debtors’ two E&P asset groups, namely: (i) the
                 Perm ian asset, which represents the primary growth driver for the Debtors but
                 requires significant CAPEX; and (ii) the assets in East Texas, the Rockies, and
                 MidCon, which exhibit low production decline and more steady, predictable cash
                 flow.

                 Stifel weighted this methodology at 40%, given the strong number of comparable
                 companies and belief that public trading multiples represent the most timely and
                 transparent valuation metrics available.

             •   Precedent Transaction Analysis. Stifel calculated an im plied enterprise value
                 range of $1,150 million to $1,450 million by considering precedent transactions
                 going back to 2016. In performing this analysis, Stifel considered: (i) the
                 similarities between the Debtors’ assets and selected transactions; and (ii) the
                 prevailing market conditions when each deal was consummated.

                 Stifel weighted this methodology at 30%, given the limited number of recent
                 transactions, the current state of the natural gas market, and the perceived shift in
                 investor sentiment from growth to manufacturing.

       44.       Stifel’s varied weighting of these methodologies recognizes current market


conditions. Intrinsic valuation methodologies such as NAV analyses price assets at a singular


point in time in a highly volatile market (which is now approaching a six-month low), necessarily


failing to form a comprehensive view of going-concern enterprise value.       The totality of Stifel’s


valuations is depicted below:




                                                  17
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 21 of 51




     B. The TPH Expert Valuation Report.

        45.        On October 15, 2019, Tudor, Pickering & Holt & Co (“ TPH”) issued the expert


report of Chad M ichael (the “ TPH Report”) o n behalf o f the D ebto rs. The TPH Repo rt is


consistent with the Valuation Analysis attached as an exhibit to the Disclosure Statement insofar


as it concludes a midpoint total enterprise value of $825 million. The TPH Report presents the


results of the Debtors’ so-called pre- and post-petition sales efforts 13 as “relevant data points to


consider in an assessment of the market’s view of [the Debtors’] value, through the lens of what a


willing buyer would be willing to pay to a willing seller.” TPHReport, at 12. The results of the


so-called sales process are not used directly by TPH to derive a TEV valuation opinion; rather, it



13      On Octo ber 24 , 2019, PW P filed First Consolidated Monthly Fee Statem ent ofPerella Weinberg Partners LP f
                                                                                                                   or Allow ance of
        Com pensation and Reim bursem ent ofExpenses as Financial Advisor for the Debtors and Debtors in Possession f
                                                                                                                    or the Period f
                                                                                                                                  rom
        June 18, 2019 to and Including August 31, 2019 [Do cket No . 671] (the “ PWP Fee Application”). A cco rding to the PW P F ee
        Application, from June 18, 2019 through August 31, 2019, Mr. Kevin Cofsky, PWP’s lead partner, spent no time on post-petition sales
        or marketing efforts. Mr. Michael of TPH spent a total of total of 10 hours (2 hours each on August 26, 2019, August 27, 2019, August
        28, 2019, August 29, 2019 and August 3 0, 2019) during that same 2.5 month period on “buyer outreach.” No other PWP or TPH
        employees recorded time towards “buyer outreach” on those days.



                                                                   18
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 22 of 51



is presented as a form of corroborating evidence that TPH’s valuation is not only “right,” but


perhaps too generous. This gilding of the lily, of course, exaggerates the economic anomalies


already pervading the Plan created by TPH’s valuation. In any event, it ineluctably follows that,


if the sales process was flawed or deficient in any way, TPH’s reliance on the “results” in


developing its valuation is similarly infected.


       46.       Still, not content in persuading just how “worthless” these Debtors are,




   C. The Stifel/Platt Sparks Rebuttal Expert Valuation Reports.

       47.       Stifel issued the rebuttal expert report of Christian Gibson and Jerome Grisko III


(the “Stifel Rebuttal Report”) on behalf of the Committee, attached hereto as Exhibit C and Platt


Sparks issued the rebuttal expert report of Carter Davis (together with the Stifel Report and the


Platt Sparks Report, the “ Committee Expert Reports”) on behalf of the Committee, attached


hereto as Exhibit D , in response to the TPH Report.


       48.       Across the 70 pages of the Stifel Rebuttal Report, Stifel offers a critique of the TPH


Report. The Stifel Rebuttal Report concludes that:


             •   TPHarrived at reorganized total enterprise value through a com b ination of
                 inappropriately applied valuation methodologies and f
                                                                     lawed assumptions; and

             •   The collective ef
                                 fect ofthese errors materially understates the value ofthe
                 Debtors.




                                                   19
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 23 of 51



       49.     Specifically, the Stifel Rebuttal Report concludes that TPH’s TEV range of


between $725 million and $925 million was the product of several fundamentally flawed analyses


that m aterially suppress value. The Stifel Rebuttal Report distills the errors to: (a) m odeling


EBITDAX in a manner not comparable to the Debtors’ peers; (b) draconian methodologies


resulting in off-market valuations; and (c) irreconcilable values.


       50.     Modeled EBITDAX Is Not Comparable To Debtors’ Peers.                One of Stifel’s


principal critiques of the TPH Report is that the EBITDAX “is not derived on the same basis as its


peers.” Stif
           el Rebuttal Report, at 8. Stifel observes that despite over 20 years of upstream oil and


gas investment banking experience, Mr. Michael of TPH elected to ignore general industry


practices and chose to value the Debtors “in a vacuum.” See Stif
                                                               el Rebuttal Report, at 4. After


correcting for these errors, Stifel concludes that the total enterprise value derived by four of the


six valuation methodologies utilized by TPH “materially increase.”


       51.     B y way of example, Stifel observes that, in low-commodity priced markets, it is


common industry practice to “shut-in” wells that become uneconomic. The EBITDAX modeled


by TPH assumes that the Debtors continue to operate uneconomic wells even though the Debtors’


past history “strongly suggests that they would not continue to run uneconomic wells.” Id. B y


curtailing production of uneconomic wells, 2019E EB ITDAX                                  , 2020E


EBITDAX                               , and 2021E EBITDAX                                  .   Stif
                                                                                                  el


Rebuttal Report, at 22.


       52.     Another component of TPH’s improper EBITDAX modeling is its assumption that


workovers will continue even when unjustifiable at current prices. According to Stifel, “TPH did


not scale costs to the current environm ent thus [] m odeling unrealistic workovers.” Id. B y


adjusting assumptions regarding workovers, 2019E EB ITDAX                                  , 2020E




                                                 20
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 24 of 51



EB ITDAX                                            , and 2021E EB ITDA X                                                      . Stif
                                                                                                                                    el


Rebuttal Report, at 28.


       53.        A third example of TPH’s improper EB ITDAX modeling is its erroneous use of


NYMEX strip pricing. In contrast to the TPH Report, the Stifel Report applies analyst consensus


pricing published by the Institutional Brokers Estimate System (or I/B/E/S) to drive estimates of


the Debtors’ EBITDAX. It is uncontroversial that NYMEX provides a better datapoint for actual


commodity prices as of a specific point in time. However, accurate data as of a specific point in


tim e is of little utility when a valuation exercise involves com paring the financial m etrics of


various companies incorporating commodities pricing opinions inherently different from NYMEX


at the aforementioned point.


       54.        The inputs for valuation of an enterprise, such as the Debtors, necessarily requires


the EB ITDAX estimates included in analyst research reports for comparable companies. The


analysts producing these reports have different perspectives on commodities pricing. 14 To make


matters more complicated, the analysts form these opinions at various points in time. It thus is


important to normalize those different views on commodity prices so that EBITDAX comparisons


of the Debtors and their peers are on an “apples to apples” basis. In Stifel’s opinion, I/B /E/S


pricing provides that consensus view. Stif
                                         el Rebuttal Report, at 3 1.                                The alternative, which is


impractical, is to recalculate each analyst’s EBITDAX estimates for the peer companies using a


common commodity price deck, such as NYMEX. This simply is not done. 15




14     The analysts producing these reports recognize that commodities pricing can be extremely volatile. They would need to update their
       research reports to reflect the daily swing in commodity prices if they used NYMEX pricing. Instead, they use a price deck that they
       believe is representative of a “normalized” deck and do not turn to NYMEX for this purpose. Accordingly, their EBITDAX estimates
       are already “normalized” away from the daily gyrations of NYMEX.
15     Notably, TPH, in the non-bankruptcy context, utilizes I/B/E/S pricing information when asked to provide fairness opinions on M&A
       transactions. For example, TPH considered I/B /E/S pricing in their fairness opinions in connection with the mergers of (a) Concho
       Resources Inc. and RSP Permian, Inc., (b) Chesapeake Energy Corporation and WildHorse Resource Development Corporation, (c) Bill
       Barrett Corporation and Fifth Creek Energy Operating Company, LLC, and (d) Diamondback Energy and Energen Corporation.



                                                                 21
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 25 of 51



       55.     Notably, TPH did not normalize the EB ITDAX estimates for the Debtors’ peer


companies using a NYMEX pricing deck before calculating TEV/EB ITDAX multiples for the


Debtors’ peer companies. So, embedded within the EBITDAX multiples are numerous divergent


views on commodity pricing at the time the research note was published. Nevertheless, TPH


applies that multiple to the Debtors’ EBITDAX which was derived based on NYMEX strip pricing


as of a specific date (which necessarily is not the same date as the EBITDAX estimate for the peer


companies published by various different analysts).         The result is an “apples to oranges”


comparison. This error indisputably renders TPH’s comparable companies analysis unreliable.


       56.     After incorporating these adjustments and others, the Stifel Rebuttal Reports states


that by incorrectly deriving EB ITDAX, “TPH is suppressing ~$23 0-3 40mm of value.” Stif
                                                                                       el


Rebuttal Report, at 33.


       57.     Draconian methodologies resulting in off-market valuations. The Stifel Rebuttal


Report concludes that several aspects of TPH’s analysis do not pass a “sanity check.” By way of


example, Stifel takes issue with: (a) TPH running a discounted cash flow on just three years of


data                                                           and applying a terminal multiple on


year 4 adjusted EBITAX; (b) TPH’s use of risk-adjusted discounted rates (RADRs) that assume


acreage, already risked for reserve classification, loses           o f its value every two years


developm ent is delayed; (c) TPH’s methodology that effectively values G&A at a


multiple despite selecting a comparable company range between                   EB ITAX; and (d)


TPH’s consideration of a post-tax NAV analysis despite the fact that the Debtors and its peers will


not pay material cash taxes for years.


       58.     Irreconcilable values. The Stifel Rebuttal Report identifies a number of instances


where Stifel cannot confirm the accuracy of TPH’s values. This is a serious issue according to the




                                                22
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 26 of 51



Stifel Rebuttal Report since Stifel “should be able to corroborate TPH[’s] values when running the


same models on identical sets of assumptions.” See Stifel Rebuttal Report, at 5.


       59.     The Stifel Report also highlights flaws with TPH’s comparable companies analysis.


The Stifel Rebuttal report observes that a “[c]omparable company analysis must be undertaken


based on a com pany’s asset base and operations.” Stif
                                                     el Rebuttal Report, at 5 4 . In stead o f


following this practice, the Stifel Rebuttal Report states that for purposes of the TPH Report “TPH


deliberately selected companies in out of favor basins such as the DJ Basin . . . to materially lower


multiples.” Id. The peer set of comparable companies selected and utilized by TPH is “generally


inconsistent w ith the public disclosure utilized in the valuation reports issued by TPH in the


transaction with other Permian focused producers.” Stif
                                                      el Rebuttal Report, at 60.


       60.     Stifel, in contrast, focused on comparable companies in the Permian B asin in


selecting its own comparable company set for purposes of the Stifel Report. This is justified,


according to Stifel, because the Debtors’ “growth will be driven by oil and gas development in the


Permian.” Companies in the Permian Basin trade “nearly 1x higher on a forward EBITAX basis


than any other unconventional basin in the US.” Id. at 54. As a result, TPH’s improper selection


of comparable companies that operate outside of the Permian B asin materially undervalued the


Debtors.


       61.     Due to the inherent unreliability of the TPH Report, the Court should rely on the


Committee Expert Reports, which demonstrate, among other things, a significantly higher


reorganized TEV of the Debtors and the flawed analysis by the Debtors’ investment banker in


preparing the Valuation Analysis attached to the Disclosure Statement.




                                                 23
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 27 of 51



     D. The Committee Identifies Unencumbered Assets Of Significant Value.

        62.       As set forth in the Motion OfThe Of
                                                    ficial Com m ittee OfUnsecured Creditors For


Leave, Standing, And Authority To Prosecute Causes OfAction On BehalfOfThe Debtors’ Estates


[Docket No. 527] (the “ Committee Standing Motion”), the Committee has identified numerous


real property interests (the “ Challenged Leases”) that are not encumbered by valid, perfected


and/or unavoidable liens. The Committee Standing Motion attached a complaint which asserted


claims against the Debtors’ secured lenders seeking to avoid the liens asserted by the Debtors’


secured lenders against the Challenged Leases for the benefit of the Debtors’ estates.


        63.       Hundreds of the assets identified by the Committee are in counties or states where


the Debtors’ secured lenders filed no liens of record. In thousands of others, lien documents do


not match the Debtors’ own real property descriptions. Yet, the Debtors made no disclosure of


such deficiencies to the creditors to be bound by the Plan.            Though aware assets were


unencumbered, the Debtors conducted no analysis of the value of unencumbered assets in the


Disclosure Statement – to the contrary, Debtors represented to the creditors that “[t]he Company’s


obligations under the RBL Credit Agreement are secured by mortgages on a substantial portion of


the Company’s oil and natural gas properties….” 16 If, as of the commencement of solicitation of


votes, the Debtors knew they held unencumbered assets of significant but indeterminate value, the


Debtors should have disclosed that fact in the Disclosure Statement.


        64.       The Committee submits that the value of the Challenged Leases is greater than the


value affo rded to H o lders o f C lass 5 No tes C laim s under the Plan. A s a starting po int, the


Committee observes that the Proved Developed Producing (PDP) PV-10 value associated with the




16      Disclosure Statement (Docket #454) at IV(D)(1), p. 18.



                                                                 24
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 28 of 51



548 Challenged Leases 17 is approximately                                        .     See Platt Sparks Report, at § 1.4.10.


The total PV-10 value associated with the Challenged Leases is approximately                                                          . 18


       65.        In response to the Committee’s identification of the Challenged Leases, the Debtors


commissioned a report from Alvarez & Marsal North America, LLC (“ A&M”) 19 to assess the


value the Challenged Leases assuming, arguendo, the Committee’s argument that the Challenged


Leases are unencumbered. See Report of Jay Herriman & Seth Bullock, October 2019 (attached


hereto as Exhibit E ) (the “ Unencumbered Value Report”). The Unencumbered Value Report


concludes that the value (the “Unencumbered Value”) of the Challenges Leases is between


                                                                                          .


       66.        Notably, the Unencumbered Value Report does not address whether the


Committee’s discovery of significant Unencumbered Value impacts the Debtors’ ability to


demonstrate that the proposed Plan satisfies the “best interests test” of Bankruptcy Code section


1129(a)(7) or the “fair and equitable test” of Bankruptcy Code section 1129(b).


       67.        Accordingly, at confirmation, the Court should ask the Debtors:


             •    Why did the Deb tors decide not to disclose the possib ility of significant
                  unencumbered assets to their creditors prior to the Voting Deadline or the
                  Confirmation Objection Deadline, even af   ter the Committee identif
                                                                                     ied the
                  perf
                     ection def
                              iciencies in the Committee StandingMotion?

             •    Whydid the Debtors not discuss the possibilityofthis unencumbered value in the
                  Liquidation Analysis attached as an exhibit to the Disclosure Statement?




17     Leases may contain many parcels of real property, may coincide with a single parcel, or reside within only a part of a parcel. Thus,
       there are thousands of parcels, but a smaller number of leases.
18     The Committee is unable to apportion PV-10 value between those portions of leases that are subject to challenge and those that are not
       because the required data has not been made available.
19     A&M is a consulting firm, but not a registered landman firm or title company.



                                                                    25
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 29 of 51



                                           OBJECTION

I.      The Plan Cannot Be Confirmed Because The Debtors Have
        Failed To Meet The Requirements Of Bankruptcy Code Section 1129(a).

        68.     To confirm a plan, the plan proponent bears the burden of proving by a


preponderance of evidence that all of the requirements of Bankruptcy Code Section 1129(a) have


been met. In re MCorp Fin. , Inc. , 137 B.R. 219, 225 (Bankr. S.D. Tex. 1992). This burden is a


heavy one and requires careful consideration of each of the relevant inquiries articulated by


Bankruptcy Code section 1129. See In re Vita Corp. , 3 80 B .R. 525, 528 (C.D. Ill. 2008); In re


Sacred Heart Hosp. ofNorristown, 182 B.R. 413, 423 (Bankr. E.D. Pa. 1995). This is especially


so where, as here, a debtor acts as the plan proponent. See, e. g. , Everett v. Perez (In re Perez), 30


F.3d 1209, 1214 n.5 (9th Cir. 1994) (“The burden of proposing a plan that satisfies the


requirements of the Code always falls on the party proposing it, but it falls particularly heavily on


the debtor-in-possession or trustee since they stand in a fiduciary relationship to the estate’s


creditors.”).


        69.     As demonstrated below, the Debtors have failed to meet their burden of proving


that the Plan satisfies all requirements of Bankruptcy Code Section 1129(a).


     A. The Debtors Cannot Satisfy Bankruptcy Code Section 1129(a)(1)
        Because The Plan Does Not Treat Class 5 Notes Claim Holders Equally.

        70.     B ankruptcy Code Section 1129(a)(1) provides that a plan cannot be confirmed


unless it “complies with the applicable provisions of this title.” 11 U.S.C. § 1129(a)(1). One such


“applicable provision” includes Bankruptcy Code Section 1123. See Matter ofCajun Elec. Power


Co-op. , Inc. , 150 F.3d 503, 513, n.3 (5th Cir. 1998) (“Paragraph (1) [of § 1129(a)] requires that


the plan comply with the applicable provisions of chapter 11, such as section 1122 and 1123 ,


governing classification and contents of plan.”) (quoting H.R. Rep. NO. 95–595, at 412 (1977),


reprinted in 1978 U.S.C.C.A.N. 5963, 6368). Bankruptcy Code Section 1123(a)(4) provides that


                                                  26
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 30 of 51



a plan shall “provide the same treatment for each claim . . . of a particular class, unless the holder


of a particular claim . . .agrees to a less favorable treatment of such particular claim. . .” 11 U.S.C.


§ 1123(a)(4).


        71.     The law is clear that “if claims within the same class are not receiving the same


treatment, and the holders of those claims being treated less favorably have not consented to the


discrimination, the plan is not confirmable.” Schroeder v. New Century Liquidating Tr. (In re New


Century TRS Holdings, Inc. ), 407 B .R. 576, 592 (D. Del. 2009); see also In re Star Am bulance


Serv. , LLC, 540 B.R. 251, 260-61 (Bankr. S.D. Tex. 2015) (where plan “does not provide the same


treatment for each claim or interest of a particular class . . . the Debtor has not established by a


preponderance of the evidence that the requirements of § 1123(a)(4) are met”). “The key inquiry


under § 1123(a)(4) is not whether all of the claimants in a class obtain the same thing, but whether


they have the same opportunity.” In re Dan a Corp. , 4 12 B .R. 53 , 62 (S.D.N.Y. 2008); In re


Breitburn Energy Partners LP, 582 B .R. 3 21, 3 58 (B ankr. S.D.N.Y. 2018) (confirming plan in


accordance with B ankruptcy Code section 1123 (a)(4) where all class members “had the same


opportunity to subscribe or not subscribe to the rights offering on the same terms.”).


        72.     Here, the Plan fails to satisfy this requirement with respect to Class 5 Notes Claims


because the Plan confers significant benefits upon the Noteholder B ackstop Parties that are not


available to all other Holders of Class 5 Notes Claims.           Through the Rights Offering, the


Noteholder B ackstop Parties stand to receive: (i) an opportunity to purchase Rights Offering


Shares at a discount to the Debtors’ actual value (putting aside the Debtors’ artificially low Plan


value); (ii) a rights offering backstop fee; (iii) a Participation Premium; (iv) payment of the Ad


Hoc Group’s professionals fees; and (v) rights to designate one or more of the directors on the


Reorganized Debtors’ board of directors, among other corporate governance rights. The Plan




                                                  27
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 31 of 51



limits participation in the Rights Offering to Accredited Investors, thus preventing participation in


the Right Offering of numerous, non-Accredited Investor retail holders of the Class 5 Notes.


       73.     Those that are expected to participate in the Rights Offering, namely the Class 5


Notes Claims Holders who are Noteholder Backstop Parties, have positioned themselves to receive


substantially greater recoveries under the Plan – through participation in the Rights Offering – than


holders of Class 5 Notes Claims that are not Noteholder Backstop Parties. As to any Holder of a


Class 5 Notes Claim that is not a Noteholder Backstop Party, such Holder is ineligible to receive


the Noteholder Backstop Commitment Fee and the related Noteholder Backstop Commitment Fee


Shares. As to any Holder of a Class 5 Notes Claim that is an Eligible Holder but declines to


participate in the Rights Offering, such Holder is ineligible to receive the Participation Premium


Shares. The Plan reallocates those Participation Premium Shares to those participating in the


Rights Offering – principally, the Noteholder B ackstop Parties. As to any Holder of a Class 5


Notes Claim that is not an Eligible Holder, the Plan denies such Holder the opportunity to


participate in the Rights Offering and presumably purchase the Rights Offering Shares at a


discount to Plan value. The Plan reallocates the right to acquire those Rights Offering Shares to


the Noteholder Backstop Parties.


       74.     The Debtors, when faced with this argument by the Committee in its objection to


approval of the Disclosure Statement, argued that the opportunities granted to the Noteholder


B ackstop Parties are on account of their com m itm ents to the Rights O ffering, rather than on


account of their prepetition claims, and thus do not violate Bankruptcy Code section 1123(a)(4).


See Debtors’ Reply In Support OfDisclosure Statem ent And Solicitation Procedures Motion


[Docket No. 456] at ¶ 26. The Debtors’ argument is directly contradictory to their own Disclosure


Statement and Plan, which specifically include the benefits of the Rights Offering in describing




                                                 28
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 32 of 51



the “treatment” of Class 5 Notes Claims. See Disclosure Statement at 6 (noting under “treatment


of Claim/Equity Interest” that “Qualified Noteholders will receive Subscription Rights to


participate in the Rights Offering”); Disclosure Statement at 9 (including potential value of


Participation Premium Shares in calculating “Projected Recovery Under the Plan”); Disclosure


Statement at 33 (describing the Rights Offering under the “Treatment of Claims and Interests” on


the Class 5 Notes Claims); Plan at 26-27 (same). Moreover, the Debtors’ inclusion of the Rights


Offering materials with the Solicitation Packages sent to holders of Class 5 Notes Claims


demonstrates their intent that the Subscription Rights are part and parcel to the treatment of claims


under the Plan.


       75.     Granting these special opportunities to certain holders of Class 5 Notes Claims and


not others violates a fundamental tenant of bankruptcy law − that similarly situated creditors

receive similar treatment. In re Schim m elpenninck, 183 F.3d 347, 359 (5th Cir. 1999) (recognizing


bankruptcy code policy that “ensuring equal distribution of that property to similarly situated


creditors should remain a paramount concern.”); In re Superior Tom ato-Avocado, Ltd. , 481 B.R.


866, 872 (Bankr. W.D. Tex. 2012) (stating that “the fundamental purpose of the Bankruptcy Law


... is, equality between creditors”) (citing Clarke v. Rogers, 228 U.S. 534, 544, 3 3 S.Ct. 587, 57


L.Ed. 953 (1913)). Offering certain Class 5 claimants preferred opportunities to invest in a rights


offering is precisely the situation that Bankruptcy Code Section 1123(a)(4) is designed to protect.


See, e. g. , In re Washington Mut. , Inc. , 442 B.R. 314, 360 (Bankr. D. Del. 2011) (denying


confirmation under Bankruptcy Code Section 1123(a)(4) where rights offering was only offered


to holders of claims above a certain value, recognizing that “[t]he right to buy into a company does


have inherent value; it includes the ‘upside’ if the company is successful.”).




                                                 29
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 33 of 51



         76.     The value diverted under the Plan to the Noteholder Backstop Parties through the


Rights Offering represents additional distribution to select holders of the Class 5 Notes Claims that


is unavailable to many of the Holders of the Class 5 Notes Claims that are not Noteholder Backstop


Parties. This disparate treatment renders the Plan unconfirmable under Bankruptcy Code sections


1123(a)(4) and 1129(a)(1).


   B. The Debtors Cannot Satisfy Bankruptcy Code Section 1129(a)(2)
      Because The Debtors Failed To Properly Solicit Class 5 Notes Claims.

         77.     B ankruptcy Code section 1129(a)(2) provides that a plan cannot be confirm ed


unless “[t]he proponent of the plan complies with the applicable provisions of this title.” 11 U.S.C.


§ 1129. Case law and legislative history show that the principal purpose of B ankruptcy Code


section 1129(a)(2) is to assure that plan proponents have complied with the disclosure and


solicitation requirements under B ankruptcy Code sections 1125 and 1126. S ee In re Drexel


Burnham Lam bert Grp. , Inc. , 138 B.R. 723, 759 (Bankr. S.D.N.Y. 1992) (“The legislative history


to § 1129(a)(2) explains that this provision embodies the disclosure and solicitation requirements


under §§ 1125 and 1126.”) (citing H.R.Rep. No. 595, 95th Cong., 1st Sess. 412 (1977); S.Rep. No.


989, 95th Cong., 2d Sess. 126 (1978), U.S.Code Cong. & Admin.News 1978, p. 5787); In re City


ofColorado Springs Spring Creek Gen. Im p. Dist. , 177 B .R. 684, 688 (B ankr. D. Colo. 1995)


(“Section 1129(a)(2) generally requires the proponent of a plan to comply with applicable


provisions of Title 11 in order to have its plan confirmed. These include § 1126 which governs


acceptance of a plan and § 1125 which sets out the requirements for disclosure statements.”). “The


expression of acceptance or rejection of a plan is not a meaningless exercise and the right to vote


should         not     be      abrogated       in      the       interest       of     expediency.”


In re Jeppson, 66 B.R. 269, 294 (Bankr. D. Utah 1986) (denying plan confirmation where debtor


failed to properly solicit acceptances or rejections from holders of claims).



                                                 30
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 34 of 51



       78.     Applying B ankruptcy Code section 1126, courts have denied confirmation for


failure to properly solicit acceptances and rejections of plans to beneficial holders of claims. See,


e. g. , In re Southland Corp. , 124 B .R. 211 (B ankr. N.D. Tex. 1991) (denying confirmation and


requiring re-solicitation where it was unclear whether ballots had been cast by beneficial owners


or record holders); City ofColorado Springs Spring Creek Gen. Im provem ent Dist. , 177 B.R. 684,


691 (B ankr.D.Colo.1995) (confirmation denied where debtor failed to show that disclosure had


been provided to all beneficial holders in a pre-petition solicitation); In re Pioneer Fin. Corp. , 246


B.R. 626, 636 (B ankr. D. Nev. 2000) (denying confirmation where solicitation to beneficial


holders was inadequate). Here, the Debtors cannot satisfy B ankruptcy Code section 1126, and,


therefore, Bankruptcy Code section 1129(a)(2), because voting on the Plan was not appropriately


solicited from members of Class 5 Notes Claims.


       79.     Specifically, the Debtors failed to include a pre-addressed, postage prepaid return


envelope with the Solicitation Packages or even a return address for Beneficial Holders to return


their completed ballots as ordered by the Court. The Debtors’ excuse for the solicitation nightmare


experienced by Beneficial Holders: we do not control the Nominees. Nowhere in the Solicitation


Procedures Order does it permit the Debtors to delegate responsibility for their requirement to


comply with the Solicitation Procedures Order onto the Nominees.


       80.     Undoubtedly, if the Debtors consulted with their Voting Agent, KCC, it would have


informed the Debtors that their chosen approach of soliciting through the “reorganization


departments” w ould not com ply w ith the requirem ents of the Solicitation Procedures Order.


Further, the Voting Agent should have informed the Debtors that individual retail holders (which


numbered in the hundreds or thousands) would encounter significant challenges casting their ballot


without a return envelope, return address or readily apparent directions from their broker for voting




                                                  31
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 35 of 51



on the Plan. Either the Debtors did consult and ignored the advice or did not consult and simply


directed the Voting Agent to violate the Solicitation Procedures Order. Either way, the Debtors


cannot be found to satisfy Bankruptcy Code section 1129(a)(2).


       81.     Once called on their errors by the Com mittee, in an apparent effort to seek the


Court’s mercy for the Debtors’ solicitation defects and deviations from the Solicitation Procedures


Order, the Debtors cite to other instances where their Voting Agent solicited votes through the


Nominee’s reorganization department instead of the proxy departments. See Debtors’ Objection


To The Em ergency Motion OfThe Of
                                ficial Com m ittee OfUnsecured Creditors For Order (I) (A)


Com pelling Debtors To Com ply With Solicitation Procedures Order And (B) Extending Voting


Deadline With Respect To Debtors’ Proposed Chapter 11 Plan And/Or (II) Granting Equitable


ReliefDeem ing Class 5 Notes Claim s To Reject The Plan [D o cket No . 602 ] (the “ Debtors’


Solicitation Response”), at ¶ 15.     However, many of the cases cited by KCC are readily


distinguishable or support the Committee’s proposition that solicitation through the reorganization


departments suppresses voting by retail holders of publicly traded securities.


       82.     Finally, the Debtors claim that inclusion of the Rights Offering materials with the


Solicitation Packages was proper because the “Rights Offering Materials are directly related to the


rights of Holders of Class 5 Notes Claims under the Plan, and were approved by the Bankruptcy


Court in the Solicitation Procedures Order.” Id. at ¶ 14. Yet, the Debtors adamantly refuse to


acknowledge that stuffing the Solicitation Packages with additional materials might lead to voter


confusion. They also cannot point to a single provision of the Solicitation Procedures Order that


contemplated inclusion of the Rights Offering materials in the very same mailing as the


Solicitation Package despite the clear identification of the Solicitation Package contents in the




                                                32
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 36 of 51



Solicitation Procedures Order and the Voting and Solicitation Procedures. The inclusion of these


materials was another impermissible deviation from the Solicitation Procedures Order.


       83.     For these reasons, the Court should deny confirmation of the Plan for failure to


properly solicit votes in accordance with B ankruptcy Code section 1126 and compliance with


Bankruptcy Code section 1129(a)(2).


   C. The Debtors Cannot Satisfy Bankruptcy Code Section
      1129(a)(3) Because The Plan Has Not Been Proposed In Good Faith.

       84.     Bankruptcy Code section 1129(a)(3) requires that a plan be “proposed in good faith


and not by any means forbidden by law” in order to be confirmed. See 11 U.S.C. 1129(a)(3 ).


Essentially, Section 1129(a)(3)’s concept of good faith “is intended to allow courts to utilize their


gut feeling about a plan’s effects”:


               Sometimes a bankruptcy judge’s nose tells him/her that something doesn’t
               smell right and further inquiry is warranted . . . Sometimes, a bankruptcy
               judge’s stomach may turn, when he/she is preparing to sign a particular
               judgment or order. This queasiness is reflective of the judge’s sense that
               for some, perhaps inarticulable, reason, it just isn’t right to grant the relief
               requested. In the context of plan confirmation in bankruptcy cases, when
               this is the way the judge feels, it may be because the plan has not ‘been
               proposed in good faith.’ In short, the reading of the law should be tempered
               by the judge’s sense of equity-what is just in the circumstances of the case.
               If there are objective facts to support this feeling, perhaps the plan should
               not be confirmed.

See In re Dow Corning Corp. , 244 B.R. 673, 676 (Bankr. E.D. Mich. 1999) (quoting In re Tim ko,


No. 87-09318 (Bankr. E.D. Mich. July 22, 1988) (unpublished)).


       85.     Good faith must be viewed in light of the totality of the circumstances surrounding


establishment of a Chapter 11 plan. In re Sun Country Dev. , Inc. , 764 F.2d 406, 408 (5th Cir.


1985). To be proposed in good faith, a plan must fairly achieve a result consistent with the Code.


Matter ofBlock Shim Dev. Co. -Irving, 939 F.2d 289, 292 (5th Cir. 1991) (citing Madison Hotel


Associates, 749 F.2d 410, 425 (7th Cir.1984)). Generally, “[w]here [a] plan is proposed with the



                                                 33
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 37 of 51



legitimate and honest purpose to reorganize and has a reasonable hope of success, the good faith


requirement of § 1129(a)(3) is satisfied.” In re Vill. at Cam pBowie I, L. P., 710 F.3d 239, 247 (5th


Cir. 2013) (quoting In re T-HNew Orleans P’ship, 116 F.3d 790, 802 (5th Cir. 1997)). However,


“[u]ltimately, the § 1129(a)(3) inquiry is fact-specific, fully empowering the bankruptcy courts to


deal with chicanery.” Id. at 248.


       86.     A plan cannot com ply w ith the “good faith” principle if it deprives parties-in-


interest of their due value entitlements, reallocates such entitlements to favored stakeholders,


and/or otherwise over-compensates such preferred parties. See, e. g. , In re Quigley Co. , Inc. , 437


B .R. 102 (B ankr. S.D.N.Y. 2010) (plan process benefitting certain preferred creditors to the


detriment of others not proposed in “good faith”); In re Bush Indus. , Inc. , 315 B.R. 292 (B ankr.


W.D.N.Y. 2004) (plan that included preferred treatment for an insider violated “good faith”


requirement); In re Greate Bay Hotel & Casino, Inc. , 251 B .R. 213 , 240 (B ankr. D. N.J. 2000)


(“Of course, the classification and treatment of classes of claims is always subject to the good faith


requirements under § 1129(a)(3).”).


       87.     Here, the circumstances surrounding the negotiation and filing of the Plan suggest


that the Plan was not filed with legitimate reorganization purposes in mind. Rather, the Plan is


designed to improperly enrich GSO − an entity with close ties to the Debtors’ board of directors

dating well before the Petition Date. Through GSO’s close affiliations with the Debtors’ and their


board of directors, GSO w as able to exert its leverage to secure support of the Global RSA .


Through the Global RSA , GSO stands to receive: (i) approxim ately 87% of the reorganized


Debtors’ common equity; (ii) the right to appoint five members of the reorganized Debtors’ board


of directors, not including the appointment of Westcott, a former principal of GSO; and (iii) the


right to invest in the reorganized Debtors at a significant discount and receive related premiums




                                                 34
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 38 of 51



and backstop fees. If Westcott succeeds in delivering the Debtors to GSO, then (i) his employment


agreement as CEO will be assumed by the reorganized Debtors, (ii) he will share in the 5% of


reorganized equity allocated under the MIP which he expects will make him rich; 20 and (iii) he


will continue to serve on the board of directors.


        88.        As discussed herein, GSO’s outsized recoveries and benefits awarded under the


Plan are backed by a total enterprise value manufactured to achieve that result. Accordingly, the


Plan does not “fairly achieve a result consistent with the Code,” Block Shim Dev. Co. -Irving, 939


F.2d at 292, and therefore, cannot be confirmed.


     D. The Debtors Cannot Satisfy Bankruptcy Code
        Section 1129(a)(7) Because Class 5 Notes Claim Holders
        Will Receive Less Than They Would Under A Chapter 7 Liquidation.

        89.        The Court must deny confirmation of the Plan because it fails to provide Class 5


Notes Claims with the value they would receive in a hypothetical chapter 7 liquidation. To confirm


a plan, B ankruptcy Code section 1129(a)(7) requires that each holder of a claim in an impaired


class m ust either accept the plan or m ust “retain under the plan on account of such claim . . .


property of a value, as of the effective date of the plan, that is not less than the amount that such


holder would so receive or retain if the debtor were liquidated under chapter 7.” 11 U.S.C. §


1129(a)(7).       This provision, commonly referred to as the best interest test, “ensures that


reorganization is in the best interest of individual claimholders who have not voted in favor of the


plan.” In re Cypressw ood Land Partners, I, 409 B .R. 3 96, 428 (B ankr. S.D. Tex. 2009) (citing


Bank ofAm . Nat. Trust & Sav. Ass’n v. 203 N. LaSalle Street P’ship, 526 U.S. 43 4 , 4 4 1 n.13


(1999)).




20      The MIP awards are on top of the over $28 million in compensation members of the board of directors and the management team
        received in the one year prior to the Petition Date. Id. at 203:24 – 205:18.



                                                                     35
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 39 of 51



       90.     A plan of reorganization “may not be confirmed where the evidence is not sufficient


on which to base an independent factual determination that the proposed plan is in the best interests


of the creditors pursuant to § 1129(a)(7).” In re MCorp Fin. , Inc. , 137 B.R. 219, 228 (Bankr. S.D.


Tex. 1992); see also In re Cantu, 784 F.3d 253, 262 (5th Cir. 2015) (“A reorganization plan must


either be accepted by each creditor or satisfy the Code’s ‘best interests of the creditor’ rule, which


requires that the holder of a claim receive under the reorganization plan at least as much as the


holder would receive in the event of a chapter 7 liquidation”). The best interests test applies to


individual creditors holding impaired claims, even if the class as a whole votes to accept the plan.


See Bank ofAm. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 441 n.13 (1999).


       91.     As will be shown at trial, in a Chapter 7 liquidation, Class 5 Notes Claims would


recover in excess of the projected 2.0% - 3.0% recovery set forth in the Disclosure Statement. The


nominal value allocated to Class 5 Notes Claims fails to take into account the significant proceeds


Class 5 Notes Claims might realize upon the liquidation of the Challenged Leases in a chapter 7


liquidation.   Accordingly, the Plan violates the best interests test of B ankruptcy Code section


1129(a)(7) and cannot be confirmed.


       92.     The liquidation analysis (the “Liquidation Analysis”), attached as Exhibit D to the


Disclosure Statement, reaches the conclusion that Class 5 Notes Claims are not entitled to any


recovery under a hypothetical chapter 7 liquidation. However, the Liquidation Analysis makes no


mention of the Challenged Leases and their associated Unencumbered Value. To substantiate the


Liquidation Analysis, the Debtors commissioned the expert report of Seth Bullock entitled


“Hypothetical Liquidation Analysis – October 2019” (the “A&M Liquidation Report”). Despite


issuing the A&M Liquidation Analysis and the Unencumbered Value Report simultaneously, the


A&M Liquidation Report inexplicably disregards the Challenged Leases and their associated




                                                 36
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 40 of 51



Unencumbered Value. B ecause it makes no mention of the Unencumbered Value, the A&M


Liquidation Report does not opine on the impact the Unencumbered Value may have on


distributions to Class 5 Notes Claims in a hypothetical chapter 7 liquidation. 21


        93.       In sum, the Debtors have failed to meet their burden that the Plan satisfies the “best


interests test” of Bankruptcy Code section 1129(a)(7). Accordingly, the Plan cannot be confirmed.


     E. The Debtors Cannot Satisfy Bankruptcy Code
        Section 1129(a)(11) Because The Plan Is Not Feasible.

        94.       Bankruptcy Code section 1129(a)(11) codifies the feasibility requirement and


requires a demonstration by the plan proponent that “[c]onfirmation of the plan is not likely to be


followed by the liquidation, or the need for further financial reorganization, of the debtor or any


successor to the debtor under the plan, unless such liquidation or reorganization is proposed in the


plan.” 11 U.S.C. § 1129(a)(11). This feasibility standard requires a court to consider whether the


plan offers a reasonable probability of success. Fin. Sec. Assurance Inc. v. T-HNew Orleans Ltd.


P'ship (In re T-H New Orleans Ltd. P'ship), 116 F.3d 790, 801 (5th Cir. 1997). In other words,


“§ 1129(a)(11) requires a debtor to show that it can accomplish what it proposes to do, in the time


period allowed, on the terms set forth in the plan.” In re Star Am bulance Serv. , LLC, 540 B .R.


251, 266 (Bankr. S.D. Tex. 2015); see In re CRB Partners, LLC, No. 11-11924, 2013 WL 796566,


at *7 (Bankr. W.D. Tex. Mar. 4, 2013) (“One purpose of the feasibility test is to weed out plans


that promise m ore than debtors can deliver.”). If a plan cannot possibly satisfy claim s in the


manner proposed, it cannot be confirmed. See In re Two Streets, Inc. , 597 B.R. 309, 317 (Bankr.




21

                       However, the Debtors have not conducted a true expert valuation of the Challenged Leases. In any case, the Liquidation
        Analysis does not mention any significant unencumbered assets. Furthermore, the Committee believes that the value of the Challenged
        Leases would be available to Holders of Class 5 Notes Claims based upon provisions of the Final DIP Order intended to accomplish
        this.



                                                                  37
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 41 of 51



S.D. Miss. 2019) (denying confirmation where debtor failed to provide evidence that it could pay


administrative, priority, and adequate protection claims within timeframe proposed in plan).


       95.     The Plan provides that each Holder of an Allowed General Unsecured Claim


against the Debtors shall receive, at the option of the applicable Debtor, either (i) payment in full


in Cash in the ordinary course of business of the Debtors and Reorganized Debtors; or (ii)


Reinstatement on the Effective Date. See Plan at Art. III.B .6.    The Debtors project pro f
                                                                                           orm a


liquidity of approximately $141 million on the emergence date. See Financial Projections attached


as Exhibit E to the Disclosure Statement. The treatment of Class 6 General Unsecured Claims


raises obvious concerns of the feasibility of the Plan if A llow ed claim s exceed the Debtors’


estimates of between $2 - $4 million of allowed Class 6 General Unsecured Claims.


       96.     Pursuant to the Court’s Order (I) Establishing Bar Dates f
                                                                        or Filing Proof
                                                                                      s ofClaim ,


(II) Approv ing the Form and Manner ofFiling Proof
                                                 s ofClaim s, and (III) Approv ing Notice


Thereof[Docket No. 444], the last date for non-governmental units to file proofs of claim in these


Chapter 11 cases passed on October 14, 2019. As noted in the Debtors' Reply to the Objection of


the Of
     ficial Com m ittee ofUnsecured Creditors to Debtors' Motion f
                                                                 or Entry ofan Order to Extend


Their Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof[Docket No.


636] (the “ Exclusivity Reply”), over “1,793 proofs of claim have been filed in amounts totaling


over $7.1 billion.” (emphasis added). This stands in remarkable contrast to the estimate of $2 -


$3 million of allowed Class 6 General Unsecured Claims pursuant to the Disclosure Statement.


See Disclosure Statem ent at 9.


       97.     In response to the staggering face amount of claims identified by the Debtors in the


Exclusivity Reply, the Committee conducted a preliminary reconciliation of the proofs of claim


filed in these cases. Many of the asserted proofs of claims are redundant claims filed against each




                                                 38
         Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 42 of 51



of the Debtors in these chapter 11 cases. That being said, after backing out those claims, there


remains approximately $1.6 billion of non-redundant, non-duplicative claims asserted by holders


of royalty and/or working interests, insurers, personal injury and class action claimants. The table


below summarizes the asserted liabilities against the Debtors. A listing of the claims in question


asserted in an amount greater than $500,000 is attached hereto as Exhibit F.




   (1)   Identical claims filed against multiple Debtor entities and claims by similar claimants for identical amounts are
         considered duplicative. Such claims are excluded in this analysis.


         98.       Claimants have also asserted hundreds more unliquidated claims against the


Debtors.


         99.       Notably, even if the Debtors assert that none of these claims are valid or the proper


allowed amount is far less than the amount asserted, the fact remains that none of these claims are


subject to an objection by the Debtors or a motion to estimate for purposes of establishing


feasibility of the Plan. Absent such an objection or estimation motion, the Court should assume


that these claims will be allowed as filed. See 11 U.S.C. 502(a).


         100.      If allowed as filed, the Debtors’ projections demonstrate that they will not have


sufficient liquidity to pay these claims absent further reorganization or liquidation. Moreover, the


Plan does not provide for the funding of a reserve to pay these claims upon allowance in the event




                                                               39
        Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 43 of 51



the Debtors experience a liquidity shortfall.      Thus, the Plan fails to satisfy the feasibility


requirement of Bankruptcy Code section 1129(a)(11).


II.      The Plan Cannot Be Confirmed Because It Is Not Fair And Equitable To Holders Of
         Class 5 Notes Claims.

         101.   Bankruptcy Code section 1129(b)(1) provides that if all confirmation requirements


of section 1129(a) are met other than section 1129(a)(8), the court “shall confirm the plan


notwithstanding the requirements of [section 1129(a)(8)] if the plan does not discriminate unfairly,


and is fair and equitable, with respect to each class of claims or interests that is impaired under,


and has not accepted, the plan.” 11 U.S.C. § 1129(b)(1). Bankruptcy Code section 1129(b)(2)(B),


in turn, describes examples of how a plan may be “fair and equitable” to a class of impaired, non-


accepting general unsecured claims. 11 U.S.C. §1129(b)(2)(B).


         102.   Class 5 Notes Claims did not vote to accept the Plan by the margins required under


Bankruptcy Code section 1126(c).        Accordingly, the Debtors will be required to satisfy the


requirements of Bankruptcy Code section 1129(b) – the “cramdown requirements” – as to Class 5


Notes Claims.


      A. The Stifel Report Establishes That The Plan Is Not “Fair And Equitable” Because It
         Provides Value To Holders Of Class 4 Term Loan Claims In Excess of The Value Of
         Their Claims

         103.   Under this subsection, the “fair and equitable” standard “can be seen to have at least


two key components: the absolute priority rule; and the rule that no creditor be paid more than it


is owed.” 7 Collier on B ankruptcy ¶1129.03[4][a]. Multiple courts have held that in order for a


plan to be “fair and equitable,” a class of creditors may not receive more than 100% of its claim.


See, e. g. , In re MCorp Fin. , Inc., 137 B.R. 219, 235 (Bankr. S.D. Tex. 1992) (“[A] dissenting class


should be assured that no senior class receives more than 100 percent of the amount of its claims


. . . The safeguards that no claim or interest receive more than 100 percent of the allowed amount



                                                  40
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 44 of 51



of such claim . . . will insure that the plan is fair and equitable”); In re Idearc, Inc. , 423 B.R. 138,


170 (B ankr. N.D. Tex. 2009) (“The corollary of the absolute priority rule is that senior classes


cannot receive more than a one hundred percent (100%) recovery for their claims.”) (citing In re


Granite Broad. Corp. , 369 B.R. 120, 140 (Bankr. S.D.N.Y. 2006); In re Genesis Health Ventures,


Inc. , 266 B.R. 591, 612 (Bankr. D.Del. 2001); In re Victory Constr. Co. , 42 B.R. 145, 155 (Bankr.


C.D. Cal. 1984)).


        104.    The reorganized Debtors’ TEV impacts whether the treatment of unsecured


creditors under the Plan is fair and equitable. As the Plan proponent, it is the Debtors’ burden to


prove by a preponderance of the evidence that the Plan does not afford any class of creditors value


in excess of their claims amounts. See Heartland Fed. Sav. & Loan Ass’n v. Briscoe Enters. , Ltd.


(In re Briscoe Enters. , Ltd. ), 994 F .2d 1160, 1165 (5th C ir. 1993 ) (“[P]reponderance of the


evidence is the debtor’s appropriate standard of proof both under [Section] 1129(a) and in a


cramdown.”).


        105.    The Plan fails to satisfy the “fair and equitable” requirement on this basis based


upon the valuation analysis prepared by Stifel. The Plan proposes to convert $351 million of Class


4 Term Loan Claims into approximately 52% of the New Common Stock of the Reorganized


Debtors. Based upon the mid-point TEV arrived at by Stifel of approximately $1,160 million, this


reflects equity value worth approximately $603 million. This results in a distribution to holders


of Class 4 Term Loan Claims of approximately 72% more than their Allowed Claim under the


Plan (which includes the partial allowance of an im perm issible m akew hole paym ent). Such


treatment violates the Bankruptcy Code’s “fair and equitable” requirement, especially where, as


here, Class 5 Notes Holders are slated to receive a nominal recovery.




                                                   41
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 45 of 51



          106.   By providing secured creditors a windfall at the expense of unsecured creditors, the


Plan violates the corollary to the absolute priority rule. See MCorp Fin. , 13 7 B .R. at 23 5. The


confirmation of the Plan must therefore be denied.


   B. The Plan Improperly Allocates Value Of Unencumbered Assets To Secured
      Creditors.

          107.   Assuming, arguendo, that the total enterprise valuation offered by the Debtors is


correct, the Debtors still fail to satisfy the fair and equitable requirement of B ankruptcy Code


Section 1129(b)(1).      B ankruptcy Code section 1129(b)(2) sets forth a non-exhaustive list of


minimum requirements in order for a plan to be fair and equitable. See 11 U.S.C. § 1129(b)(2)


(“For the purpose of this subsection, the condition that a plan be fair and equitable with respect to


a class includes the following requirements …”) (emphasis added). As the Fifth Circuit has held:


          [T]echnical compliance with all the requirements in § 1129(b)(2) does not assure
          that the plan is “fair and equitable.” . . . Section 1129(b)(2) sets minimal standards
          plans must meet. However, it is not to be interpreted as requiring that every plan
          not prohibited be approved. A court must consider the entire plan in the context of
          the rights of the creditors under state law and the particular facts and circumstances
          when determining whether a plan is “fair and equitable.”

See In re D & FConstruction Inc. , 865 F.2d 673, 675 (5th Cir.1989) (citations removed).


          108.   Additional factors analyzed in determining whether a plan is fair and equitable


include “whether, for an unsecured class, the percentage or formula for proposed payment


demonstrates a good faith effort to repay those obligations” and “whether other particular


inequities exist, including special prejudice to a dissenting class arising from its particular


circumstances.” In re Montgom ery Court Apartm ents ofIngham Cty. , Ltd. , 14 1 B .R. 3 24 , 3 4 6


(Bankr. S.D. Ohio 1992); see also In re EFH Grove Tow er Assocs. , 105 B .R. 3 10, 313 (B ankr.


E.D.N.C. 1989) (In addition to the requirements of Bankruptcy Code Section 1129(b)(2), “[t]o be


‘fair and equitable’ under § 1129(b)(1) a plan must literally be fair and equitable.”) (emphasis


added).


                                                   42
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 46 of 51



       109.    In contrast to a plan that is “fair and equitable,” the Plan is premised on the Debtors’


belief that their secured lenders are entitled to all of the Debtors’ going concern value even though


the Committee has identified significant Unencumbered Value. In reality, though, there should be


tw o “value w aterfalls.” One of these value waterfalls is tied to assets. The second waterfall


“consists of unencumbered assets, as well as the going-concern and other value of the firm that


Chapter 11 preserves.” Melissa B . Jacoby & Edward J. Janger, Tracing Equity: Realizing and


Allocating Value in Chapter 11, 96 Tex. L. Rev. 673 , 673 . It stands to reason that “asset-based


creditors [(i. e. , secured creditors)] take priority over non-asset-based creditors only to the extent


of the specific assets that their liens encumber.” Id. at 689. In contrast, “unsecured creditors’


claims are value-based – against the value of the firm not represented by encumbered assets.” Id.


Accordingly, “for secured creditors, their payment priority is based on, and limited to, the value


of their collateral on the effective date of the plan – not the value of the firm.” Id. at 690.


       110.    When a secured lender, such as a Term Loan Lender in these cases, is undersecured,


such lender “becomes both an asset-based and a firm-based creditor: it has an allowed secured


claim plus an unsecured deficiency claim.” Id. at 690-91. However, “[n]othing in state law or the


Bankruptcy Code gives a deficiency claim priority over the claims of other unsecured creditors in


the value of the firm, and to do so would be neither fair nor equitable.” Id.      Yet, this is exactly


what the Plan proposes to do.


       111.    Here, the Plan improperly allocates value to holders of the Term Loan Claims on


account of assets that are not encumbered by their liens (i. e. , the Challenged Leases). As outlined


in the Committee Standing Motion and validated by the Unencumbered Value Report, the Debtors’


estates hold significant unencumbered assets. Consistent with the requirement that a plan be “fair


and equitable,” the Plan should allocate the Unencumbered Value to unsecured creditors.




                                                  43
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 47 of 51



       112.    For present purposes, the Committee accepts the Unencumbered Value Report’s


conclusion that the midpoint Unencumbered Value represented by the Challenged Leases is


       . This value should translate to recovery of approximately             (before dilution by any


rights offering). The disparity between the Unencumbered Value and the 2 to 3 cents offered to


Class 5 Notes Claims clearly demonstrates that, in contravention of the Bankruptcy Code, the Plan


proposes to elevate the priority of the Term Loan Lenders’ deficiency claim over the claims of the


Class 5 Notes Claims. Accordingly, the Plan is not fair and equitable and cannot be confirmed.


III.   THE SETTLEMENTS ENCOMPASSED IN THE PLAN DO NOT SATISFY THE
       ELEMENTS OF RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY
       PROCEDURE

       113.    The compromises embodied in the Plan fails to meet the tests of Fed. R. Bankr. P.


9019 as required by Title XI. The Plan proposes, inter alia, the following compromise:


       As discussed in detail in this Disclosure Statement and as otherwise provided in the
       Plan, pursuant to Section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019,
       and in consideration for the classification, distributions, releases, and other benefits
       provided under the Plan, upon the Effective Date, the provisions of the Plan shall
       constitute a good faith compromise and settlement of all Claims and Interests and
       controversies resolved pursuant to the Plan, including (1) any challenge to the
       amount, validity, perfection, enforceability, priority or extent of the DIP Claims,
       RBL Claims, Term Loan Claims, or the Notes Claims and (2) any claim to avoid,
       subordinate, or disallow any DIP Claim, RBL Claim, Term Loan Claim, or Notes
       Claim, whether under any provision of chapter 5 of the Bankruptcy Code, on any
       equitable theory (including equitable subordination, equitable disallowance, or
       unjust enrichment) or otherwise. . . .

Disclosure Statement at VII(C)(1), p, 38.


       114.    Bankruptcy Rule 9019, has a "clear purpose . . . to prevent the making of concealed


agreements which are unknown to the creditors and unevaluated by the court." In re Masters, Inc.,


141 B .R. 13, 16 (Bankr. E.D.N.Y. 1992).        The Court must make an informed and independent


judgment as to whether a proposed compromise is "fair and equitable" after apprising itself of "all


facts necessary for an intelligent and objective opinion of the probabilities of ultimate success



                                                  44
       Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 48 of 51



should the claim be litigated." Protective Com m . f
                                                   or Indep. Stockholders ofTMT Trailer Ferry,


Inc. v. Anderson, 3 90 U.S. 414, 424 (1968). The TMT Trailer factors are well known, as is the


requirement of adequate notice. Notice is required of the material facts, in public. See, In re


Taylor, 59 B .R. 176 (B ankr. S.D. Tex. 1986) (secret compromise rejected because creditors are


entitled to notice of the issues). While notice of the compromise can be shortened and waived in


exigent circumstances where notice cannot be timely provided 22 , no such exigent circumstances


exist here.


        115.        Here, Rule 9019 requires that the creditor body receive notice of the bona f
                                                                                               ides of


the issues being compromised. The Debtors have not provided notice of the lien challenge issues


that they propose to compromise (though they had adequate opportunity to do so). The Debtors


have not told the creditors that the compromise and release of the avoidance actions could


encompass               % of the Debtors’ net acreage, the dollar value they attribute to the dispute, or


the reasons for settling the dispute.                  The entire creditor body should receive notice and an


opportunity to object to any compromise.


        116.        Real notice entails an outline of the TMT Trailer factors so all creditors can form


an opinion on the wisdom of the proposed compromise. A compromise that does not disclose the


relevant facts, or that improperly or inaccurately describes the facts, should not be approved.


        117.        Additionally, the Court should give deference to the paramount interest of creditors


who are not self-interested in the compromise. Matter ofCajun Elec. Power Coop. , Inc., 119 F.3d


349, 356 (5th Cir. 1997); In re Foster Mortg. Corp., 68 F.3d 914, 917 (5th Cir. 1996); In re Justice




22      Notice for a Rule 9019 motion can only be waived in truly exigent circumstances and, when due process is violated, the lack of notice
        is reviewable de novo. Yang Jin Co. v. Miller (In re Kong), No. CC-15-1371-KiTaL, 2016 Bankr. LEXIS 2209, at *21 (B.A.P. 9th Cir.
        June 6, 2016) (“While bankruptcy courts have discretion to reduce or eliminate the notice period for settlements or compromises, that
        discretion is limited.”)




                                                                   45
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 49 of 51



Oaks II, Ltd., 898 F.2d 1544, 1549 (11th Cir. 1990); In re Flight Transp. Corp. Sec. Litig., 730


F.2d 1128, 1135 (8th Cir. 1984).


       118.    Finally, the Committee does not agree that the compromise within the Plan reflects


a proper exercise of business judgment. Before the Debtors were aware of the issues affecting a


significant number of parcels, they agreed to compromise all avoidance actions for no value. Now,


aware of the details, the Debtors are not seeking additional compensation for the release of valuable


claims and causes of action.


       119.    As a central element of the Plan, because the aforementioned compromise cannot


be approved under Rule 9019, neither can the Court confirm the Plan as proposed by the Debtors.




                                                 46
      Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 50 of 51



                                        CONCLUSION

       W HEREFORE , for the reasons discussed herein, the Committee respectfully requests that


this Court: (i) sustain this Objection; (ii) deny confirm ation of the Plan; and (iii) grant to the


Committee such other and further relief as the Court may deem just, proper and equitable.


Dated: October 28, 2019
       Houston, Texas
                                                  Respectfully submitted,
                                                  By: /s/Hugh M. Ray, III

                                                     PILLSBURY WINTHROP SHAW PITTMAN
                                                     LLP
                                                     Hugh M. Ray, III (State Bar No. 24004246)
                                                     William J. Hotze (State Bar No. 24087754)
                                                     Two Houston Center
                                                     909 Fannin, Suite 2000
                                                     Houston, TX 77010-1028
                                                     Telephone: (713) 276-7600
                                                     Email: hugh.ray@pillsburylaw.com
                                                             william.hotze@pillsburylaw.com

                                                     - and -

                                                     BROWN RUDNICK LLP
                                                     Robert J. Stark (admitted pro hac vice)
                                                     Bennett S. Silverberg (admitted pro hac vice)
                                                     Andrew M. Carty (admitted pro hac vice)
                                                     Uchechi Egeonuigwe (admitted pro hac vice)
                                                     Seven Times Square
                                                     New York, NY 10036
                                                     Telephone: 212-209-4800
                                                     Email: rstark@brownrudnick.com
                                                     bsilverberg@brownrudnick.com
                                                     acarty@brownrudnick.com
                                                     uegeonuigwe@brownrudnick.com


                                                     -and -


                                                     Jeffrey L. Jonas (admitted pro hac vice)
                                                     James Stoll (pro hac vice pending)
                                                     One Financial Center
                                                     Boston, MA 02111
                                                     Telephone: 617-856-8200
                                                     Email:    jjonas@brownrudnick.com


                                                     Counsel f
                                                             or the Of
                                                                     ficial Com m ittee ofUnsecured
                                                     Creditors



                                                47
        Case 19-33395 Document 706 Filed in TXSB on 10/31/19 Page 51 of 51



                                  CERTIFICATE OF SERVICE

         I hereby certify that, on October 28, 2019, a true and correct copy of the foregoing was
served via email through the Bankruptcy Court's Electronic Case Filing System on the parties that
have consented to such service.




                                                  /s/Hugh M. Ray, III
                                                  Hugh. M. Ray, III




63523046 v20
